September 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 JIM RICHARDSON, RICHARDSON OUTDOOR ADVERTISING, INC., AND
                ACTION DISPLAY, INC., Appellants

NO. 14-16-00041-CV                      V.

                    MH OUTDOOR MEDIA, LLC, Appellee
                    ________________________________

      This cause, an appeal from the “Order Denying Richardson Defendants’
Special Appearances,” signed January 11, 2016, was heard on the transcript of the
record. We have inspected the record and find no error in the trial court’s ruling.
We order the ruling of the court below AFFIRMED.

      We order appellants, Jim Richardson, Richardson Outdoor Advertising, Inc.,
and Action Display, Inc., jointly and severally, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.